                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                LAKE CHARLES DIVISION


ZACHARY FLESSNER                                        CASE NO. 2:20-CV-00874

VERSUS                                                  JUDGE JAMES D. CAIN, JR.

PROGRESSIVE SOUTHEASTERN                                MAGISTRATE JUDGE KAY
INSURANCE CO ET AL


                                     NOTICE OF MOTION SETTING

        Please take notice that the Motion to Consolidate with Case Number 2:19-cv-1478 (Document No.
7) filed by Zachary Flessner on November 30, 2020 has been referred to the Honorable Kathleen Kay.

                                                   Deadlines

       Responses to said motion are due within twenty-one (21) days after service of the motion in
accordance with LR 7.5. A reply to the response may be filed within ten (10) days after the filing of the
response. Leave of court will be required to file any additional briefs. At the close of the briefing time, the
record will be submitted to the Court for consideration. Responses not timely filed may not be considered.

                                                Oral Argument

         While it is generally the policy of this court to decide motions on the basis of the record, the court
itself may determine a need for oral argument. In addition, any party may request oral argument by motion
if it feels that the court would benefit from such proceedings. The court will notify all parties of its decision
to entertain oral argument. Briefs filed in support or opposition of any pending motion should fully address
all pertinent issues. The court will, whether on the basis of the record or oral argument, issue its ruling in
due course with notice to all parties.

                                       Courtesy Copies Not Required

        The parties are relieved of their obligation under LR 7.1 to provide chambers with courtesy copy of
the briefs and any attachments filed in connection with this motion.


DATE OF NOTICE: December 10, 2020

                                              TONY R. MOORE
                                              CLERK OF COURT
